By the Court, Bronson, Ch. J.
On receiving the verdict of a jury, it is the duty of the justice forthwith to render judgment, and enter the same in his docket. But when there is no jury, and the justice is himself to decide, he has four days after the case has been submitted, to render his judgment. (2 R. S. 247 § 124.) In the latter case, we have held that the justice must decide within the four days, or his power to render judgment will be at an end. (Watson v. Davis, 19 Wend. 371. And see Young v. Rummell, 5 Hill, 60.) This case falls substantially within the same principle. Except as to the time with in which the *73justice is to act, the language of the statute is the same in both cases; and if in the one case a judgment cannot be rendered after the four days have elapsed, I do not see how it can be done in the other, after a single day has gone by. Although the verdict settled the rights of the parties in relation to the matter in controversy, there was still a judicial duty to be performed by the justice. He was to render judgment; and in doing so, he had to determine what amount of costs should be recovered by the prevailing party. Taxing costs is a judicial act. (Supervisors of Onondaga v. Briggs, 2 Denio, 26.) That distinguishes this case from Hall v. Tuttle, (6 Hill, 38,) where the justice immediately rendered a complete judgment, which was entered in his minutes, and nothing remained to be done but the ministerial act of transcribing the entry from the minutes to the docket. As to the entry in the docket, we thought the statute might be regarded as directory: but as to the judicial act of rendering judgment, we had already held that the statute was imperative, and must be followed. In this case, the judgment was not complete—the judicial labors of the justice were not terminated—until eight days had elapsed after the verdict. What the justice then did was coram nonjudice, and cannot be supported.
Judgments reversed.